Citation Nr: 9935671	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  95-05 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.

2.  Entitlement to service connection for heart disability as 
secondary to tobacco use due to an acquired psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty in the Marine Corps from 
July 1972 to July 1974.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in April 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, for additional development.  Following the 
requested development, the RO in August 1999 continued its 
previous denial of the claimed benefits.  The matter is now 
before the Board for final appellate consideration.  

The veteran has been rated permanently and totally disabled 
for pension purposes since November 1992.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Although the veteran did not engage in combat with the 
enemy, his claim for service connection for a chronic 
psychiatric disorder, to include post-traumatic stress 
disorder, is plausible.  

3.  A chronic psychiatric disorder was not present in service 
or until many years thereafter, and it is not shown that any 
current chronic psychiatric disorder is related to service or 
to an incident of service origin.  

4.  Although post-traumatic stress disorder has been 
diagnosed, credible supporting evidence to show that the 
claimed stressor actually occurred is not present.  

5.  Although the veteran has been diagnosed with nicotine 
dependence, it is not shown that the veteran's nicotine 
dependence was acquired in service, nor is it shown that the 
veteran acquired heart disease as a result of his nicotine 
dependence.  


CONCLUSIONS OF LAW

1.  A chronic psychiatric disorder, including post-traumatic 
stress disorder, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  

2.  Service connection for heart disease on a secondary basis 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.310(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A.  Psychiatric disability, to include post-traumatic stress 
disorder

It is contended by and on behalf of the veteran that he has 
post-traumatic stress disorder as a result of threatened and 
actual physical assaults during service.  The veteran, who is 
white, maintains that his life was threatened by a group of 
black recruits during basic training at Parris Island, South 
Carolina.  It is also maintained that a later incident 
occurred while he was stationed at Camp Pendleton, 
California, sometime late in 1972.  The veteran maintains 
that while attached to 21 Area, Company A, of the Schools 
Battalion, apparently while undergoing training as an 
amphibious tractor crewman, he was beaten up by a group of 
black Marines.  After returning to his Squad Bay from guard 
duty one night, a group of black marines went along the racks 
(beds or bunks) beating other sleeping Marines.  The veteran 
asserts that he was among those who were beaten.  He recalled 
that disciplinary action was taken against the perpetrators, 
but he has been unable to provide any names.  It is contended 
that the drop in the veteran's proficiency marks during 
service coincided with his alcohol abuse during service, 
which in turn was precipitated by the incidents alleged.  It 
is alleged that the alcohol abuse developed during service.  
It is claimed that the veteran's commanding officer indicated 
that the veteran was unable to establish a rapport with 
Marines in his unit and that his behavior was characterized 
by a short temper, pessimism, irrational thoughts, and 
extreme nervousness.  These behaviors during service were 
said to be clearly indicative of a stressor.  

It is further contended that post-traumatic stress disorder 
has been diagnosed and that a VA examining psychiatrist has 
attributed the post-traumatic stress disorder to military 
service, thereby establishing the sufficiency of the verified 
inservice stressor to trigger manifestations of post-
traumatic stress disorder.  It is therefore contended that 
service connection is warranted for post-traumatic stress 
disorder.  It is essentially maintained that the veteran's 
heart disease is secondary to the psychiatric disability 
acquired as a result of service.  

The veteran's entrance examination in June 1972 was negative 
for complaints or findings of any psychiatric abnormality.  
The veteran was seen for complaints of chest pain in December 
1973 following a physical fitness test when pushing himself.  
He complained of pain in the chest and side.  It was reported 
that he smoked three packs of cigarettes a day.  The 
impression following an examination was that he had chest 
pain secondary to smoking and a diminished physical 
condition.  The plan was to decrease smoking and add Valium 
three times a day.  When seen later in December at a 
regimental aid station, it was reported that he had been 
having physical and probable psychological problems related 
to excessive smoking.  It was also reported that he 
complained of chest pains, shortness of breath, and apnea 
during the previous three months.  He stated that he had made 
little or no effort to cut down on his smoking because of his 
nervous tension, which was alleviated by smoking constantly.  
He indicated a willingness to participate in a program to 
quit or cut down on his smoking.  The impression was 
excessive smoking - stress related.  He was referred to a 
drug center for further evaluation and counseling to handle 
his stress related to his smoking problem.  

On April 1, 1974, the veteran was seen at a regimental aid 
station for what appears to have been a chief complaint of 
headaches.  He indicated that he had been beaten up the 
previous night, and he complained of pain when pressure was 
applied to his contusions.  Following a brief examination, he 
was returned to duty.  Cold packs and Darvon with aspirin 
were recommended.  There was no indication that he had been 
involved in a race riot or that he had been subjected to a 
beating by black Marines or by anyone else.  

In a statement received in connection with his claim for 
service connection for psychiatric disability, the veteran 
claimed that he was the victim of a race riot in the barracks 
and was beaten in the head while sleeping and later 
threatened that he would be killed.  He claimed that since 
then, he had had a problem with his nerves and that, at 
times, he would shake all over for no reason.  None of this 
is reflected in his service medical records.  

In May 1974, the veteran was referred for consultation by the 
mental hygiene clinic with a provisional diagnosis of anxiety 
reaction "surrounding command."  It was reported that he 
would not accept medications to calm him down.  On 
consultation, however, the history obtained from the veteran 
was considered reliable.  That history pertained mostly to 
his preservice family relationships and included the fact 
that the veteran had completed 10 years of schooling and 
reported a history of truancy "all the time," as well as 
several expulsions from school.  He stated that he entered 
the service "to make something of myself" and chose the 
Marine Corps because "I felt at the time they would help me 
the best."  Since entering the Marine Corps, he reported one 
nonjudicial punishment and no courts-martial.  He denied 
marital-family problems.  He reported trouble getting to 
sleep.  However, he had no loss of appetite, headaches, 
suicidal ideation, attempts, or gestures.  Further, he had no 
previous psychiatric treatment, evaluation or history.  His 
medical history was thought to be noncontributory.  During 
his psychiatric interview, the veteran described a history of 
alcoholism in his family.  He reported episodic alcohol abuse 
about once a week and stated that, whenever he felt 
frustrated, he either drank or drove his car at high speeds 
and recklessly.  He denied any history of drug abuse other 
than alcohol and related a history of authority figure 
conflicts and occasional outbursts of temper resulting in 
injury to others (via fighting).  He stated that he felt that 
he could not trust many people in his command.  He denied 
that alcohol represented a problem for him or that his poor 
impulse control was of any significance.  He rejected offers 
of therapeutic or counseling assistance for his alcohol use 
or impulse control.  He stated that an environmental change 
would solve his problem.  It was also reported that the 
veteran recently had driven an AmTrac while under the 
influence of alcohol and did about $2,000 in damage to 
electronic gear.  He admitted that the behavior was stupid 
but again denied the problematic nature of his alcohol use.  

A mental status examination showed that the veteran was 
mildly anxious.  His affect showed constriction, isolation 
and blunting.  There was evidence of impaired concentration 
and abstraction ability.  However, there was no overt 
evidence of psychosis, debilitating nervousness, or organic 
brain syndrome.  He appeared to be of low average 
intelligence.  It was reported that he presented the 
personality profile of an explosive personality with 
authority figure conflicts.  The diagnostic impressions were 
explosive personality, and habitual excessive drinking.  It 
was strongly recommended that the veteran be administratively 
separated from military service on the basis of 
unsuitability.  There was felt to be no need for psychiatric 
hospitalization or treatment at that time.  It was the 
opinion of the mental health clinic consultant that the 
veteran would continue to be an ineffective service member.  
It was felt that he should be referred to the drug (alcohol) 
assistance center for evaluation of his behavior with 
alcohol.  The veteran was said to present a low to negative 
motivation for such assistance and thus presented a poor 
prognosis.  

When seen at a service dispensary later in May 1974, the 
veteran requested to see a medical officer concerning his 
psychiatric problem.  The impression was anxiety reaction.  
He returned concerning his psychiatric problem the following 
day, but there is no indication that he was seen or evaluated 
by a medical officer.  His separation examination in July 
1974 was positive only for his diagnosed explosive 
personality and excessive alcohol use; a chronic acquired 
psychiatric disorder was not shown.  

On VA psychiatric examination in February 1975, the veteran 
indicated that he had seen a psychiatrist once while in the 
service but did not know why.  He had had some trouble with 
authority in the service for about a three-month period and 
blamed his troubles on "an individual that rode my ass."  
He gave a long account of a superior noncommissioned officer 
who he believed was pushing for a rating and manipulating the 
veteran and others "to make himself look better."  The 
veteran became infuriated, would not do any of his duties, 
threatened to kill him, and was then seen by a psychiatrist 
and later discharged from service.  The veteran reported that 
he had had numerous jobs since leaving service but had never 
worked for more than a few days at a time.  He could not 
handle any kind of job he got.  He stated that he got angry 
and "all bent out of shape," picked fights and resented 
being given orders.  He stated that he always ended up hating 
the boss.  This was felt to exhibit a similar pattern to that 
described in service.  His repeated expression was, "I want 
to get my hands around them - the boss's neck."  He claimed 
that he had been injured on his last job when he fell off of 
a truck and believed that he was hurt.  But his boss insisted 
that he get back to work and, when he would not, he 
threatened to kill his boss.  He was then fired.  He 
reportedly had a great deal of difficulty in his marriage 
because of fights, arguments and demands that his wife get 
pregnant, which she refused to do because he had not worked 
consistently and could not earn a living.  He saw no 
contradiction in his being unable to work and his wife's 
apprehension about having children.  There was no evidence of 
cyclothymic or schizoid traits, although the veteran's 
sociopathic and passive-aggressive profile was extremely 
high.  He also had a number of arrests for burglary, which he 
called "breaking into a place," although he was never 
convicted of such a charge.  He smoked excessively and might 
consume two to three packs of cigarettes a day.  He denied 
any undue use of alcohol or any use of illicit drugs.  He 
took no current medications.  A mental status examination was 
completely unremarkable, except for insight, which was felt 
to be absent.  The diagnosis was personality pattern 
disturbance, passive-aggressive and sociopathic type.  

A psychiatric disorder, as distinguished from a personality 
disorder, was not diagnosed until the 1990's, indeed not 
until after the veteran sustained a myocardial infarction - 
the first of at least four - in November 1992.  It was 
reported at that time that the veteran had smoked four to 
five packs of cigarettes a day for 25 years and that he had 
been under a lot of stress lately.  A family history of 
myocardial infarctions was noted.  

An anxiety reaction was diagnosed by VA in February 1993, 
together with coronary artery disease status post an anterior 
myocardial infarction.  The veteran's claimed stressors were 
not described by the veteran until later in 1993 (and have 
been referred to above).  A statement from a private adult 
therapist, dated in October 1993, was to the effect that the 
veteran had been seen at the community mental health center 
since July 1992, when he had an intake interview following a 
suicide attempt precipitated by problems with his spouse.  
During the course of outpatient counseling, the veteran 
discussed several traumatic incidents that happened to him 
during his military service.  The therapist believed that 
these incidents contributed to his symptoms of anxiety, 
irritability, hypervigilance, estrangement from others, and a 
history of sleep disturbance.  It was her opinion that the 
veteran's condition might well have been aggravated by his 
military service.  

Thereafter during 1996, the veteran was diagnosed on several 
occasions with post-traumatic stress disorder, apparently 
related to incidents in service.  On a VA psychiatric 
examination in July 1999, the claims file was reviewed and 
chronic post-traumatic stress disorder secondary to military 
experiences, and major depression in partial remission, were 
diagnosed on Axis I.  Nicotine dependence, with physiologic 
dependence, was also diagnosed.  A personality disorder not 
otherwise specified was diagnosed on Axis II.  

During the July 1999 examination, the veteran reported that 
he was awakened by a group of black Marines while sleeping in 
a lower bunk during his service in the Marine Corps.  He said 
that they hit him on the side of his head.  He got out of the 
building and requested a weapon from two black 
noncommissioned officers whom he met outside.  He indicated 
that his anger was motivating him.  The NCOs directed him to 
use a nightstick to prevent anyone from entering or leaving 
the barracks, which he did.  The next day, he was threatened 
with death if he made a report.  He stated that he made a 
report anyway.  He said that he was frightened but that it 
increased his determination.  The veteran reported that when 
he awakened at night now, he would think about the assault 
incident in service.  Although this was becoming less 
problematic, the frequency still varied from twice to 12 
times a month.  The examiner noted some problems with the 
clinical diagnosis of post-traumatic stress disorder but 
stated:  "Nevertheless, in the spirit of giving the benefit 
of the doubt to the veteran, I would forego jeopardizing his 
claim for insufficiencies in the descriptors [sic] by his 
providers."  

Despite the diagnosis of post-traumatic stress disorder in 
July 1999, the fact remains that there must be credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).  The veteran in this case 
does not allege, nor does the evidence show, that he engaged 
in combat with the enemy.  His lay testimony is therefore 
insufficient, standing alone, to establish the occurrence of 
the claimed inservice stressor.  Id.  See Gaines v. West, 11 
Vet. App. 353, 357-58 (1998); Cohen v. West, 10 Vet. App. 
128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).  

It is undisputed that the veteran's claim for service 
connection for psychiatric disability, including post-
traumatic stress disorder, is well grounded.  However, it 
does not follow that the claim is credible when considered on 
the merits and that it should now be allowed.  See Epps v. 
Gober. 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 524 U.S. 940 (1998) (a well-grounded claim 
under 38 U.S.C.A. § 5107(a) is not necessarily a claim that 
will ultimately be deemed allowable under § 5107(b)).  
Despite inservice complaints of anxiety and nervousness, only 
an explosive personality and excessive alcohol intake were 
diagnosed on a psychiatric consultation in May 1974.  Neither 
of these diagnoses is a basis for the award of VA 
compensation benefits.  See 38 C.F.R. § 3.303(c); Barela v. 
West, 11 Vet. App. 280, 282 (1998).  It is significant that 
the initial VA examination seven months following separation 
from service resulted in a diagnosis that was consistent with 
the diagnoses made in May 1974 in service.  

It was not until nearly two decades following service that 
the veteran was found to have any form of chronic psychiatric 
disorder (as distinguished from a personality disorder or 
alcohol abuse).  The only relationship or attribution of such 
disability to service was by a social worker and adult 
therapist, not by a psychiatrist or a psychologist.  The 
record strongly indicates that the therapist based her 
opinion solely on history provided by the veteran.  The Board 
is not required to accept doctors' opinions that are based 
upon the appellant's recitation of medical history.  Godfrey 
v. Brown, 8 Vet. App. 113, 121 (1995).  See Owens v. Brown, 7 
Vet. App. 429 (1995) (Board not required to accept 
uncorroborated testimony of claimant as to dental treatment 
during service; Board not bound to accept physicians' 
opinions based on claimant's recitation of events).  See also 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (rejecting 
medical opinion as "immaterial" where there was no 
indication that the physician reviewed claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis); Swann v. Brown, 5 Vet. App. 229 (1993) 
(holding that the BVA was not required to accept the medical 
opinions of two doctors who rendered diagnoses of post-
traumatic stress disorder almost 20 years after claimant's 
separation from service and who relied on history as related 
by the appellant as the basis for those diagnoses); Heuer v. 
Brown, 7 Vet. App. 379, 386-87 (1995) (to demonstrate 
entitlement to service connection for hearing loss, there 
must be medical evidence indicating a nexus to service, and 
where the condition was noted during service, continued 
symptomatology can aid in establishing service connection).  
Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence" satisfying the Grottveit requirement.  Such 
evidence cannot enjoy the presumption of truthfulness 
accorded by Robinette (as to a determination of well 
groundedness) and Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (as to a determination of whether evidence is "new 
and material" for purposes of reopening a claim), because a 
medical professional is not competent to opine as to matters 
outside the scope of his or her expertise, and a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

The only attribution of a chronic psychiatric disorder to 
service of any persuasive value occurred on the VA 
examination in July 1999, when the examiner attributed the 
veteran's diagnosed post-traumatic stress disorder to his 
military experiences, specifically the race riot and beating 
he claims to have endured in service.  Even then, however, 
the examiner was somewhat skeptical of this and decided to 
give the veteran the benefit of the doubt when eliciting his 
history and looking at his psychiatric disability picture.  
(The Board observes that the application of the benefit of 
the doubt rule in a given case under 38 U.S.C.A. § 5107(b) is 
a question of adjudication, not medicine.)  

The Board notes that the veteran's story has not been 
consistent over time.  The record shows no instance, when 
seeking medical attention in service, or when being examined 
by VA shortly after service, that the veteran mentioned any 
beating as a consequence of a race riot or at the hands of 
black Marines.  The veteran's story regarding the race riot 
and assault in service did not pop up until 1993.  In 
testimony before a hearing officer at the RO in December 
1994, the veteran claimed that he was attacked in his bed in 
the barracks after guard duty, or fire watch, by a group of 
blacks while stationed at Camp Pendleton, California, in the 
fall of 1992.  The veteran testified that he was in the 
middle of a race riot.  He said that he was not hospitalized 
or treated in the dispensary because of any blows.  He 
reported that, when he walked out of the barracks, a black 
staff sergeant and a black gunnery sergeant refused to go 
into the barracks because they feared for their lives, so 
they stuck him out in the hallway.  He said that he was 
disoriented at that time.  He said disciplinary action was 
taken against people because of the incident but that he 
could no longer recall their names.  He could not remember 
whether anyone was seriously injured because of the 
altercations or fights during the night when the alleged 
assailants were going from bunk to bunk and harassing people.  

The veteran's service personnel records show that his primary 
duty in the Marine Corps was AmTrac crewman.  His personnel 
records also show that he received nonjudicial punishment for 
misconduct as a sentinel in June 1973 and underwent special 
court-martial in July 1974 for a number of violations of the 
Uniform Code of Military Justice, including being drunk on 
duty.  He was convicted on all charges.  The July 1974 Staff 
Judge Advocate's review of the recommendation that the 
veteran received an administrative discharge noted the 
veteran's character and behavior disorder and his 
unsuitability for further service.  However, none of the 
documents associated with the administrative discharge 
processing in this case makes any reference to a race riot or 
a beating.  Although Headquarters, Marine Corps, indicated in 
a letter dated in April 1999 that a search of the unit 
diaries of Company A, Schools Battalion, from October 30 to 
December 13, 1972, showed that Marines were awarded 
punishment during that time period, none of these documents 
demonstrates that any Marine was punished for any of the 
incidents claimed by the veteran.  The only military offense 
specified in these records is unauthorized absence (also 
known as AWOL); any other military offenses are not 
specified.  There is, however, nothing to indicate that they 
were punished for anything other than usual infractions of 
the Uniform Code of Military Justice that occur in the normal 
course of military life.  If a race riot with accompanying 
assaults had occurred, the records would likely reflect it, 
especially since the veteran insists that he was not the only 
victim of the claimed beatings.  Such an occurrence would 
constitute a major disruption of good order and discipline 
and could not have escaped the attention of the base 
commandant and thus the records of military administration.  

As there is no independent evidence that the Board finds 
credible to support the veteran's claimed inservice stressor, 
the Board concludes that his claim for service connection for 
an acquired psychiatric disorder, to include post-traumatic 
stress disorder, is without merit and must be denied.  

B.  Heart disease

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability, but only that degree, over and above the 
degree of disability existing prior to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

However, as the law cited above makes clear, a claim for 
secondary service connection is predicated on the existence 
of a service-connected disability that either causes of 
aggravates the disability for which secondary service 
connection is claimed.  Where, as here, service connection is 
not in effect for any disability, there is no legal 
entitlement to secondary service connection for a claimed 
disability.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).  

The claim for service connection for heart disability in this 
case appears to be predicated on the assertion that the 
veteran's heart disease resulted from the veteran's heavy 
smoking habit that was in turn a manifestation of a 
psychiatric disorder acquired during his active military 
service.  The veteran cannot prevail on this theory, however, 
as service connection for an acquired psychiatric disorder 
has been denied.  Even if the veteran smoked heavily as a 
manifestation of his psychiatric disability, service 
connection is not warranted since the manifestation is one of 
nonservice-connected disability.  

With respect to the nicotine dependence that has been 
diagnosed by VA, the record indicates that the veteran's 
smoking habit preexisted service.  When he was hospitalized 
for a heart attack in November 1992, and was then seeking 
treatment for a potentially life-threatening disease, the 
veteran gave a history of having smoked four to five packs of 
cigarettes a day for 25 years.  This would place the onset of 
a very significant smoking habit some years prior to his 
entry onto active duty.  This would be consistent with the 
chaotic nature of his childhood and adolescent years - a 
history that has been elicited on a number of occasions.  The 
fact that the veteran smoked excessively during service does 
not show that he acquired that habit in service.  Rather, it 
shows the continuation unabated of a preservice habit that 
has been, to some degree, implicated in the development of 
his post service heart disease.  It is interesting to 
observe, however, that the VA examiner in July 1999 stated 
that the role of cigarette usage as a measure of nervousness 
struck him as problematic.  The examiner did not see a clear-
cut connection between the veteran's duress, his cigarettes, 
and his cardiac condition.  The record does not contain 
medical evidence establishing that the veteran's heart 
disease was acquired as a consequence of his nicotine 
dependence, and without such evidence, this aspect of his 
service connection claim is not well grounded.  See Davis v. 
West, No. 97-1057, slip op. at 7 (U.S. Vet. App. Nov. 19, 
1999); Epps v. Gober, 126 F.3d at 1468.  

Even if the heart disease resulted from the diagnosed 
nicotine dependence, it is not shown that the nicotine 
dependence was acquired during service.  It therefore follows 
that service connection for heart disease as a sequela of 
that nicotine dependence is not warranted.  As the VA General 
Counsel has held in a precedent opinion, secondary service 
connection for disability attributable to tobacco use 
subsequent to military service may only be established based 
on nicotine addiction that originated in service and only if 
the addiction was the proximate cause of the disability.  
VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 (1997), cited 
approvingly in Davis v. West, No. 97-1057, slip op. at 7.  
Precedent opinions of the General Counsel are binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 1991).  It follows that 
service connection for heart disease on a secondary basis is 
not warranted.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.  

Service connection for heart disability on a secondary basis 
is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

